Case: 14-50812      Document: 00512976201         Page: 1    Date Filed: 03/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                              March 20, 2015
                                    No. 14-50812
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FRANCISCO TOMAS REYES-SALAZAR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:14-CR-570-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Francisco Tomas Reyes-Salazar (Reyes) appeals the sentence he received
following his guilty plea conviction for illegal reentry, in violation of 8 U.S.C.
§ 1326.      Reyes argues that his within-guidelines 24-month sentence is
substantively unreasonable because it was greater than necessary to satisfy
the sentencing goals outlined in 18 U.S.C. § 3553(a). He asserts that the
district court should have sentenced him below the guidelines range of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50812    Document: 00512976201    Page: 2   Date Filed: 03/20/2015


                                No. 14-50812

imprisonment because the unlawful reentry Guideline is not empirically based
and effectively double counts a prior conviction and because his individual
characteristics warranted a lower sentence.
      The substantive reasonableness of a sentence is reviewed for an abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). As Reyes concedes,
his arguments regarding the reentry Guideline are foreclosed by this court’s
precedent. See United States v. Duarte, 569 F.3d 528, 530-31 (5th Cir. 2009).
Further, he has not rebutted the presumption of reasonableness that applies
to his within-guidelines sentence. See United States v. Campos-Maldonado,
531 F.3d 337, 338 (5th Cir. 2008); United States v. Gomez-Herrera, 523 F.3d
554, 565-66 (5th Cir. 2008).
      AFFIRMED.




                                      2